ON MOTION FOR REHEARING
PER CURIAM.
Our decision, dated September 19, 1989, reversing this cause for resentencing within the guidelines was necessarily based upon the assumption that the sentence actually imposed was above the applicable guideline range.
On motion for rehearing, however, the state for the first time calls our attention to the fact that the sentence was actually within the appropriate guidelines. The appellant does not dispute this claim. Accordingly, rehearing of our opinion of September 19, 1989, is granted and the judgment and sentence below are
Affirmed.